 
EXHIBIT 10.1
 



STOCK PURCHASE AGREEMENT


              This Stock Purchase Agreement (the “Agreement”), dated as of
October 20, 2010, by and between ALL Fuels & Energy Company, a Delaware
corporation (“AFSE”), and Loras Wolfe (“Buyer”).


WHEREAS:

 

WHEREAS, AFSE and Buyer are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by the rules and
regulations as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”); and

 

WHEREAS, Buyer desires to purchase and AFSE desires to issue and sell, upon the
terms and conditions set forth in this Agreement, shares of common stock, $.01
par value per share, of AFSE (the “Common Stock”);

 

WHEREAS, the Buyer wishes to purchase, upon the terms and conditions stated in
this Agreement, the shares of Common Stock set forth herein; and


              NOW THEREFORE, AFSE and the Buyer hereby agree as follows:


I. DEFINITIONS


              Whenever used in this Agreement, the following terms shall have
the meanings set forth below, including the exhibit hereto or amendments hereof.

 

              A.          “AFSE” shall mean ALL Fuels & Energy Company, a
Delaware corporation.

 

              B.          “Agreement” shall mean this Stock Purchase Agreement
and all exhibits hereto or amendments hereof.

 

              C.          “Buyer” shall mean the person acquiring the Common
Stock of AFSE, pursuant to this Agreement.

 

              D.          “Knowledge of AFSE” or matters “known to AFSE” shall
mean matters actually known to the Board of Directors or officers of AFSE, or
which reasonably should be or should have been known by them upon reasonable
investigation.

 

              E.          “Securities Act” shall mean the Securities Act of
1933, as amended, and includes the rules and regulations of the Securities and
Exchange Commission (“SEC”) promulgated thereunder, as such shall then be in
effect.


              Any term used herein to which a special meaning has been ascribed
shall be construed in accordance with either (1) the context in which such term
is used, or (2) the definition provided for such terms in the place in this
Agreement at which such term is first used.


II. DISCLOSURES


              AFSE hereby incorporates herein the following documents by this
reference (the “Referenced Documents”):

 

              A.          Quarterly Report on Form 10-Q, for the period ended
June 30, 2010, as filed with the SEC;

 

              C.          Quarterly Report on Form 10-Q for the period ended
March 31, 2010, as filed with the SEC; and

 

              D.          Annual Report on Form 10-K for the year ended December
31, 2009, as filed with the SEC.


              Buyer hereby acknowledges that he has had the opportunity to ask
questions of, and receive answers from, the principals of AFSE regarding the
disclosures contained in the documents incorporated herein by reference.
Further, Buyer understands and acknowledges that AFSE is a development-stage
company and may never earn a profit.


III. PURCHASE AND SALE


              AFSE hereby sells to Buyer and Buyer hereby buys from AFSE
5,000,000 shares of AFSE Common Stock. The Common Stock shall be sold to Buyer
at the price and subject to all of the terms and conditions set forth herein.


IV. PURCHASE PRICE - PAYMENT


              Buyer shall deliver to AFSE the sum of $50,000 in payment of the
5,000,000 shares of Common Stock purchased by Buyer hereunder, a per share price
of $.01, which payment shall be delivered as provided in paragraphs VI and VII
hereinbelow.


V. ISSUANCE OF THE COMMON STOCK


              AFSE shall cause the shares of Common Stock purchased and sold
hereunder to be issued as provided in paragraphs VI and VII hereinbelow.


VI. THE EXCHANGE


              Upon the mutual execution of this Agreement, Buyer agrees to
deliver forthwith the sum of $50,000 required to be delivered pursuant to
paragraph IV hereof. Upon receipt of such funds, AFSE shall deliver to Buyer the
shares of Common Stock purchased and sold hereunder.


VII. REPRESENTATIONS AND WARRANTIES OF AFSE


              AFSE represents and warrants to Buyer:


              A.          Organization and Corporate Authority. AFSE is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and is qualified to do business as a foreign
corporation in all jurisdictions where the ownership of property or maintenance
of an office would require qualification. AFSE has all requisite corporate power
and authority, governmental permits, consents, authorizations, registrations,
licenses and memberships necessary to own its property and to carry on its
business in the places where such properties are now owned and operated or such
business is being conducted.


              B.          Subsidiaries. AFSE has two subsidiary corporations:
ALL Energy Company, a Delaware corporation; ALL Fuels - Steamboat Rock, LLC, an
Iowa limited liability company; ALL Fuels - Jefferson, a Wisconsin limited
liability company; ALL Fuels - Rosholt, LLC, a South Dakota limited liability
company.


              C.          Options, Warrants and Rights. Prior to the
consummation of the transactions contemplated by this Agreement, except as
disclosed in the Referenced Documents, AFSE has no warrants or rights,
conversion rights or other agreements for the purchase or acquisition from AFSE
of any shares of its capital stock.


              D.          Issuance of the Common Stock. The shares of Common
Stock, when issued and delivered in accordance with this Agreement, will be duly
and validly issued, fully paid and non-assessable, and will be free and clear of
any liens or encumbrances and, to the knowledge of AFSE, will be issued in
compliance with applicable state and federal laws.


              E.           Financial Condition; Use of Proceeds. AFSE is a
development-stage company without significant revenues. AFSE requires
substantial additional capital with which to implement its complete business
plan. There is no assurance that AFSE will obtain such needed capital or that
its business plan, when implemented, will prove to be successful. The funds
derived under this Agreement will be utilized for general and administrative
expenses and working capital.


              F.           Undisclosed or Contingent Liabilities. To the best
knowledge of AFSE and to its officers and directors, AFSE has no material
liabilities and, to the best knowledge of the officers and directors of AFSE,
AFSE has no contingent liabilities.


              G.          Litigation. AFSE is not a party to any suit, action,
proceeding, investigation or labor dispute (collectively “actions”) pending or
currently threatened against it other than administrative matters arising in the
ordinary course of business .


              H.          Compliance with Agreements. The execution and
performance of this Agreement will not result in any violation or be in conflict
with any agreement to which AFSE is a party.


              I.            Title to Property and Assets. AFSE has good and
marketable title to its properties and assets free and clear of all mortgages,
liens, security interests and encumbrances.


              J.           Franchises and Permits; Taxes and Other Liabilities.
To the knowledge of AFSE, it has all franchises, permits, licenses, orders and
approvals of any federal, state, local or foreign government of self regulatory
body that are material to or necessary for the conduct of its business. To the
knowledge of AFSE, it has no outstanding tax liabilities, no unsatisfied final
judgment or valid lien filed against it or any of its property.


              K.          Governmental Consents. To the knowledge of AFSE, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any governmental authority on the part
of AFSE is required in connection with the valid execution, delivery and
performance of this Agreement.


              L.          Authorization. All corporate action on the part of
AFSE and its officers, directors and shareholders necessary for the
authorization, execution and delivery of this Agreement, for the performance of
AFSE’s obligations hereunder and for the issuance and delivery of the securities
comprising the Units has been taken. This Agreement, when executed and
delivered, shall constitute a legal, valid and binding obligation of AFSE.


              M.         Regulatory Compliance. To the knowledge of AFSE, it is
in compliance with all applicable environmental regulations relating to its
business operations.


              N.          Employee Matters. To the knowledge of AFSE, it is in
compliance with all laws and regulations applicable to employee-related matters.


              O.          Suppliers and Customers. To the knowledge of AFSE, its
relations with its suppliers and customers are good.


VIII. REPRESENTATIONS AND WARRANTIES OF BUYER


              A.          Buyer is under no legal disability with respect to
entering into, and performing under, this Agreement.


              B.          Buyer represents and warrants that he is an
“accredited investor”, as that term is defined in Regulation D of the SEC, is
financially responsible, able to meet his obligations and acknowledges that this
investment will be long term, must be held indefinitely and is by its nature
speculative.


              C.          Buyer represents and warrants that he understands that
the Common Stock has not been registered under the Securities Act and applicable
state securities laws in reliance on the exemption provided by Section 4(6) of
the Securities Act, relating to transactions not involving a public offering and
corresponding state securities laws regarding non-public offerings.


              D.          Buyer represents and warrants that the Common Stock is
not being purchased with a view to or for the resale or distribution thereof and
that he has no present plans to enter into any contract, undertaking, agreement
or arrangement for such resale or distribution.


              E.          Buyer further consents to the placement of the
following legend, or a legend similar thereto, on the certificates representing
the Common Stock:

 

“THESE SECURITIES HAVE BEEN ISSUED IN RELIANCE UPON THE EXEMPTION FROM
REGISTRATION AFFORDED BY SECTION 4(6) OF THE SECURITIES ACT OF 1933, AS AMENDED,
AND MAY NOT BE TRANSFERRED WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION TO THE EFFECT THAT ANY SUCH PROPOSED TRANSFER IS IN ACCORDANCE WITH
ALL APPLICABLE LAWS, RULES AND REGULATIONS.”


IX. MISCELLANEOUS


              A.          Notices. All notices, requests and other
communications to any party hereunder shall be in writing (including facsimile
transmission) and shall be given,

 

                            if to AFSE, to:                   ALL Fuels & Energy
Company

                                                                                      6165
N.W. 86th Street

                                                                                      Johnston,
Iowa 50131

                                                                                      Facsimile
No.: (419) 730-6068

 

                            with a copy to:                   Newlan & Newlan

                                                                                      800
Parker Square, Suite 205

                                                                                      Flower
Mound, Texas 75022

                                                                                      Facsimile
No.: (877) 796-3934

 

                            if to Buyer, to:                   Loras Wolfe

                                                                                      P.
O. Box 175

                                                                                      Worthington,
Iowa 52078

 

                            with a copy
to:                                 ______________________

                                                                                                    ______________________

                                                                                                    ______________________

                                                                                                    Facsimile
No.: (___) ___-____


              B.          Survival of Covenants. Unless otherwise waived as
provided herein, all covenants agreements, representations and warranties of the
parties made in this Agreement and in the financial statements or other written
information delivered or furnished in connection therewith and herewith shall
survive the Exchange hereunder, and shall be binding upon, and inure to the
benefit of, the parties and their respective successors and assigns.


              C.          Arbitration. In the event of a dispute between the
parties hereto that arises out of this Agreement, the parties hereby agree to
submit such dispute to arbitration before the American Arbitration Association
(the “Association”) at its Minneapolis, Minnesota, offices, in accordance with
the then-current rules of the Association; the award given by the arbitrators
shall be binding and a judgment can be obtained on any such award in any court
of competent jurisdiction. It is expressly agreed that the arbitrators, as part
of their award, can award attorneys fees to the prevailing party.


              D.          Governing Law. This Agreement shall be deemed to be a
contract made under, governed by and construed in accordance with the
substantive laws of the State of Delaware.


              E.          Counterparts. This Agreement may be executed
simultaneously in counterparts, each of which when so executed and delivered
shall be taken to be an original; but such counterparts shall together
constitute but one and the same documents.


              F.           Successors and Assigns. Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, assigns and administrators of the parties hereto.


              G.          Entire Agreement. This Agreement, the other agreements
and the other documents delivered pursuant hereto and thereto constitute the
full and entire understanding and agreement between the parties with regard to
the subjects hereof and thereof.


              IN WITNESS WHEREOF, the parties have signed this Agreement as of
the day and year first above written.

 

              “AFSE”:                                                                                      “BUYER”:


              ALL FUELS & ENERGY COMPANY

                                                                                                                   /s/
LORAS WOLFE

                                                                                                                   Loras
Wolfe

              By: /s/ DEAN E. SUKOWATEY

                            Dean E. Sukowatey

                            President